Case 5:20-cv-00768-TJH-PVC Document 79 Filed 05/11/20 Page1lof1 Page ID #:1529

—_

 

 

2
3
4
5
6
7
8 nited States District Court
9 Central District of California
10 Western Division
11
12 KELVIN HERNANDEZ ROMAN, et ai., EDCV 20-00768 TJH (PVC)
13 Petitioners-Plaintiffs,
14 Vv
Orvser
15] CHAD F. WOLF, et ai., [72]
16 Defendants-Respondents.
17 The Court has considered Petitioner's ex parte application for expedited
18 || discovery, together with the moving an opposing papers.
19 Ut is Orveres that the application be, and hereby is, Granted.
20 Ut is further Orsyeresy that, if Respondents have any objections to the nature

21 || of Petitioners’ early discovery requests, Respondents should follow Local Rule 37 to
22 || raise objections, on an expedited basis, with Magistrate Judge Pedro V. Castillo.

23 Ut is further Ordvered that the Court will entertain a stipulation or application
24 || to modify the briefing schedule on Petitioners’ writ of habeas corpus to permit Judge

25 || Castillo sufficient time to consider any discovery dispute or discovery scheduling issue.

26 || Date: May 11, 2020
a
27

28 try J. HatterZJr.
Senior United States District JuIge

 
